The application for writ of error in this case is "DISMISSED W. O. J. — CORRECT JUDGMENT." We are in accord with the holding of the Court of Civil Appeals to the effect that the statutes involved, and referred to by the Court of Civil Appeals, do not authorize the Commissioner of Agriculture to fix minimum prices for citrus fruits. We express no opinion as to the power of the Legislature to confer such authority on the Commissioner. It is not necessary in this case to decide that question.
Opinion delivered April 26, 1939.